           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

MARIA TOWERY                                             PLAINTIFF

v.                      No. 3:18-cv-44-DPM

MISSISSIPPI COUNTY ARKANSAS
ECONOMIC OPPORTUNITY
COMMISSION, INC.                                      DEFENDANT

                            JUDGMENT
     Towery's workers' compensation retaliation claim is dismissed
without prejudice. All her other claims are dismissed with prejudice.



                                                }"
                                D .P. Marshall Jr.
                                United States District Judge
